Citation Nr: 1137485	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-45 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus L4-5, right (exclusive of a period of a 100 percent temporary total rating from September 22, 2009 through October 31, 2009).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 from the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 20 percent rating for a right herniated nucleus pulposus at L4-5.  In a July 2010 rating decision, the RO awarded a 100 percent temporary rating for surgical convalescence from September 22, 2009 through October 31, 2009 and continued the assigned 20 percent rating from November 1, 2009.

In March 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issue of entitlement to service connection for depression claimed as secondary to a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's right herniated nucleus pulposus at L4-5 does not manifest in forward flexion limited to 30 degrees or less or incapacitating episodes having a total duration of at least 4 weeks.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right herniated nucleus pulposus at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Finally, the letter advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Service connection was established for the Veteran's herniated nucleus pulposus in a 1961 rating decision.  The Veteran filed his current claim for an increased rating in April 2008.  The disability is rated under Diagnostic Code 5243 as intervertebral disc syndrome.

Intervertebral disc syndrome can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2011).

Intervertebral disc syndrome can alternatively be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) and General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; a 40 percent rating is warranted with forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In his April 2008 claim for an increased rating for his low back disability, the Veteran described wearing a back brace and special shoes for a leg length discrepancy as well as difficulty participating in physical therapy due to the distance he needs to travel.  He also stated that he has difficulty standing up after bending.

In a May 2008 VA treatment note, he requested a new lumbar brace and a right heel lift due to a leg length discrepancy.  On examination neurological findings were reported as grossly intact and gait was within normal limits.

In a June 2008 VA spine examination report, he described achy, constant pain to the lower back rated as 6/10.  He reported that periodically if he walks up steps or up a grade, he will feel a sharp, stabbing pain to the inside of the left thigh that resolves with cessation of the activity.  He described flare-ups when walking up a grade and rated the pain as 10/10.  He denied any physician ordered bed rest.  On examination he walked with a significant antalgic gait with no assistive devices and leaning to the right initially.  There was no tenderness to palpation and no palpable muscle spasms with repetitive range of motion.  Range of motion findings were reported as flexion to 80 degrees with pain at 80, extension to 20 degrees with pain at 20, right and left lateral flexion to 20 degrees with pain at 20 on each side, and right and left rotation with pain at 20 on each side.  Straight leg raise was negative for lower back pain; cranial nerves II through XII were grossly intact; grip strength, shoulder shrug, and lower extremity muscle strength were all 5/5 and equal bilaterally.  There was no muscle paralysis, weakness, contractures or atrophy.  The examiner reviewed the lumbar CT scan and a myelogram report from April 2007, which showed degenerative disease and loss of normal lumbar lordosis with reversal of curvature.

In correspondence dated in August 2008, the Veteran described constant back stiffness and pain, being able to work for only 15 minutes at a time before needing to rest, and using a wheelchair inside his house.

In a September 2008 VA primary care note, he complained of increased back pain, stating that he cannot walk very far anymore due to pain in his lower back.  He denied any numbness, paresthesia, or involuntary movements.  Neurological findings were reported as grossly intact with stable gait on examination.  A September 2008 lumbar spine x-ray report indicated that he complained of severe low back pain.  The study revealed a chronic anterior wedge compression deformity at L2, multilevel degenerative changes particularly at L5-S1 and L4-L5, and no evidence of acute fracture.  An October 2008 lumbar spine CT scan report revealed comminuted compression fracture of L2 and moderately severe degenerative disc disease with vacuum phenomena in the mid and lower lumbar spine.

In a November 2008 VA outpatient treatment report, the Veteran complained of increased low back pain after cutting down a tree.  Past medical history included chronic pain in both lower extremities, which appeared to be secondary to peripheral arterial disease and his right leg three quarters of an inch shorter than his left leg.

In a VA neurosurgery note dated in April 2009, he reported progressively worsening back pain over the last year and a half with significant symptoms concerning for claudication as well as a radicular component after a fall a few years ago.  On examination he ambulated with forward flexion and kyphotic deformity and complained that anything greater than 50 feet or an uphill in ambulation causes significant claudication and he needs to stop immediately. 

Additional VA treatment records reflect that the Veteran was admitted for a lumbar fusion on September 22, 2009.  A post-fall note indicates that the Veteran fell on September 27 while ambulating with a walker and a nurse when he let go of the walker.  He fell backwards onto his left side onto the floor.  He was not injured, continued to walk to the bathroom, and then returned to his bed.  A discharge planning note dated September 30 shows that he was referred and accepted for transfer to a private nursing home under a 45-day VA contract.

In a VA community nursing home note dated October 6, 2009 the Veteran's wife, who is a registered nurse, reported that the Veteran was doing so well that he was ready to return home; she requested his discharge, and stated that she would handle his care needs.  She also indicated that he was bothered by the patients with dementia at the nursing home.  In a VA primary care note two days later, the Veteran reported that he had a "horrible stay" at the nursing home and was discharged home.  On examination neurologic findings were reported as grossly intact with gait steady with a cane.  He was advised to wear a back brace as instructed by neurosurgery.  In a VA neurosurgery postoperative note dated October 15, 2009, he reported a significant decrease in back pain and lower extremity pain, adding that he had been ambulating without his back brace with no problems.  Objective findings included 5/5 motor strength in the upper and lower extremities bilaterally with normal gait.  In a lumbar x-ray study performed on October 15, 2009, the impression was bilateral laminectomies of L2-L5 since September 24, 2008; no other change; anterior wedging L2 vertebral body, compatible with remote compression fracture; severe degenerative disc disease L4-L5 and L5-S1; slight retrolisthesis L2-L3.   

In correspondence from the Veteran's wife dated in March 2010, she explained that the Veteran's spinal fusion surgery helped a bit with the pain, but he continued to experience pain with limitations in walking and lifting.

In a VA spine examination report dated in April 2010, the Veteran disclosed that he fell when he was at a nursing home for recuperation after his surgery and he was concerned about an injury or fracture to his spine.  The examiner noted that since that time the Veteran had been seen at a VA Community Based Outpatient Clinic and VA neurology with no evidence of any issue.  (Those treatment records are associated with the claims file).  He cited stiffness in the low back, pain, and functional impairment during flare-ups.  He denied any radiculopathy, neurogenic complaints, paresthesias, dysesthesias, or sensory abnormalities at present.  He reported using a cane and wearing a chronic high hard lumbar brace, but not using a crutch or walker, and he was anticipating obtaining an electric wheelchair.  He reported only being able to walk 25 yards before having to sit and rest due to lumbar pain.  He denied any incapacitating episodes, or further surgery or hospitalization.  

On examination he had an obvious shorter right leg, measured at three quarters of an inch shorter than the left leg; slight limp to the left on ambulation without any assistive device; and normal shoe wear.  He had loss of normal lumbar lordosis with obvious straightening of the spine, but no scoliosis, malalignment, or misalignment.  Upon palpation, he complained of pain at L4-L5, L5-S1 and had no radiculopathy symptoms.  Range of motion was reported as flexion to 60 degrees with pain at 60, extension to 10 degrees with pain at 10, left lateral flexion to 20 degrees with pain at 20, right lateral flexion to 25 degrees with pain at 25, left lateral rotation to 20 degrees with pain at 20, and right lateral rotation to 15 degrees with pain at 15.  Repetitive range of motion did not change the degrees of motion or cause further pain, incoordination, instability, weakness, fatiguability.  Pain was reported as the limiting factor.  Neuromuscular examination findings included no paralysis, neuritis, or neuralgia; motor strength 4/4 bilaterally; gait somewhat widened with a limp to the left with the heightener on the right shoe; no gross antalgic gait; unable to walk on heels and toes or stand on heels and toes due to lumbar pain; and upper and lower reflexes intact.  A lumbar spine x-ray study performed on examination showed loss of normal lumbar lordosis, degenerative changes, marked anterior wedging at L2, numerous metallic staples, and was otherwise grossly unchanged.

In November 2010 the Veteran testified that he had difficulty getting back up from a bending position and that he uses a back brace, a cane for the past 20 years, and a scooter.  He denied any doctor-prescribed bed rest since his spinal surgery.  He also requested a new VA examination because he stated that he fell two times while in rehabilitation at the private nursing home following his spinal surgery.

Initially, the Board notes that while the Veteran requested an additional VA examination because he was concerned about a new injury or fracture to his spine after falling while in rehabilitation at a private nursing home following his September 2009 spinal fusion surgery, the Board finds that a new examination is not required.  The Veteran had a contemporaneous lumbar x-ray study performed in mid-October 2009 and on VA examination in April 2010, and neither study identified an acute fracture or a new disability.  Moreover, the findings on the April 2010 examination are not even two years old and are sufficiently current to permit adjudication of the claim.  

Upon review of the record, the Board finds that an evaluation in excess of 20 percent is not warranted.  During the course of the claim, except during the period where the Veteran was in receipt of a temporary total rating for surgical convalescence, the Veteran's forward flexion was limited to 80 degrees on the June 2008 VA examination and to 60 degrees on the April 2010 VA examination.  Those reports reveal that pain began at those degrees of forward flexion.  The April 2010 examiner also indicated that repetitive range of motion did not change the degrees of motion nor cause further pain, incoordination, instability, weakness, or easy fatigability.  In addition, there were no flare-ups or muscle atrophy.  While loss of lumbar lordosis and obvious straightening of the spine has been noted, such findings fall within the criteria for a 20 percent rating.  Thus, even considering the Veteran's complaints, his low back disability symptomatology falls squarely within the 20 percent rating criteria under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Additionally, at no time has the objective medical evidence reflected that the Veteran had any incapacitating episodes (exclusive of the period of the temporary total rating for surgical convalescence).  The Veteran testified that he had not been prescribed bed rest by a physician, and the June 2008 and April 2010 VA examiners specifically noted that the Veteran had no incapacitating episodes.  Therefore, a higher rating under Diagnostic Code 5243 based on incapacitating episodes is not warranted.  

Finally, the Veteran was noted to have normal motor strength and motor control during the June 2008 examination.  Straight leg raising was negative.  In an October 2009 outpatient treatment report the Veteran was noted to have full motor strength and a normal gait.  The April 2010 examiner noted that the Veteran denied radiculopathy, paresthesias, dysesthesias, and sensory abnormalities.  Motor strength was full and there was no neuritis or neuralgia.  Reflexes were intact.  Accordingly, a separate evaluation for neurological symptomatology is not warranted as incomplete paralysis of the sciatic nerve has not been shown by the evidence of record.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board acknowledges and considered the contentions raised by the Veteran, his wife, and his representative that his low back disability is more severely disabling than the evaluation presently assigned.  However, the objective findings on examination and in the medical evidence do not demonstrate findings that support an evaluation in excess of 20 percent during the relevant time periods.  For all the foregoing reasons, the Board finds that the preponderance of the evidence does not support the assignment of a rating in excess of 20 percent.  

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for herniated nucleus pulposus L4-5, right is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


